DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated 12/29/2020.

The objection to the specification is overcome as a result of the title of the application having been amended to be more descriptive.

The objections to claims 5 and 13 are overcome as a result of claims 5 and 13 having been amended to correct the informality in each claim.

As for Applicant’s argument regarding independent claims 1 and 10: “On the contrary, as shown in Fig. 3 of Guard, the alleged opening does not overlap any pixel. That is, there is no such a pixel between the first electrode (165) and second electrode (170).” (Remarks, page 8); Guard does not explicitly disclose pixels at all for the touch screen.  However, the liquid crystal layer 135 of Guard obviously contains pixels, as seen in Ge.  When looking downward through the gaps between the sense electrodes and the drive electrodes 170 in plan view, one would see pixels in the liquid crystal layer 135.

Accordingly, independent claims 1 and 10 remain rejected.  The dependent claims remain rejected as well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guard (2014/0226089) in view of Ge (US 2012/0313881 A1).

Instant Claim 1: A display device comprising: a substrate;  (“This disclosure generally relates to touch screens.” (Guard, paragraph 2)  The touch screen of Guard corresponds to the display device of the claim.
In addition, referring to fig 3 of Guard, rear glass 145 corresponds to the substrate of the claim.)

a display active layer disposed over the substrate  (Referring to fig 3 of Guard, the combination of elements between color filter 125 and rear glass 145 corresponds to the display active layer of the claim.)

a base layer disposed over the display active layer;  (Referring to fig 3 of Guard, color filter glass 120 corresponds to the base layer of the claim.)

and a touch sensing layer disposed over the base layer  (Referring to fig 3 of Guard, the combination of elements above color filter glass 120 (not including color filter glass 120) corresponds to the touch sensing layer of the claim.)

and including touch electrodes  (Referring to fig 3 of Guard, sense electrodes 165 and drive electrodes 170 correspond to the touch electrodes of the claim.)

and openings in which the touch electrodes are not disposed in a plan view, wherein the openings include an opening surrounding at least two pixels in the plan view.  (Referring to fig 3 of Guard, the gaps between the sense electrodes 165 and drive electrodes 170 correspond to the openings of the claim.)

Guard does not explicitly teach the following limitations of this claim:

a display active layer disposed over the substrate and including pixels;

In the same field of endeavor, however, Ge does disclose a display screen including pixels.

a display active layer disposed over the substrate and including pixels;  (“FIG. 1D illustrates some details of an example display screen 150. FIG. 1D includes a magnified view of display screen 150 that shows multiple display pixels 153, each of which can include multiple display sub-pixels, such as red (R), green (G), and blue (B) sub-pixels 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the touch screen device as taught by Guard; with the display screen as taught by Ge – containing pixels.  The touch screen of Guard certainly contains pixels for displaying images, however, Guard does not explicitly disclose such, as does Ge.  It would be obvious to include such pixels in Guard in order to yield image display.


Instant Claim 2: The display device of claim 1, wherein the at least two pixels include at least two green pixels.  (Fig 1D of Ge includes multiple instances of green pixels/sub-pixels.)


Instant Claim 3: The display device of claim 2, wherein the at least two green pixels are directly adjacent to each other without any other pixels therebetween.  (Fig 1D of Ge illustrates green sub-pixels directly vertically adjacent to each other.)


Instant Clam 4: The display device of claim 1, wherein the at least two pixels include at least two green pixels, at least one red pixel, and at least one blue pixel.  (Fig 1D of Ge illustrates large amounts of green, red, and blue sub-pixels.)


Instant Claim 5: The display device of claim 1, wherein the opening overlaps a non-pixel area between adjacent two pixels in the plan view.  (Referring to fig 3 of 


Instant Claim 6: The display device of claim 5, wherein the adjacent two pixels include a green pixel and a red or a blue pixel.  (Fig 1D of Ge illustrates green, red, and blue sub-pixels.)


Instant Claim 7: The display device of claim 6, wherein the pixels include red pixels, blue pixels, and green pixels,  (Fig 1D of Ge illustrates green, red, and blue sub-pixels.)

and each of the green pixels is smaller than each of the blue pixels.  (Although Ge does not teach certain pixels/sub-pixels being smaller than other pixels/sub-pixels, it would be obvious to configure such an arrangement as there are a finite number of possibilities – one pixel may be smaller than another pixel; larger than the other pixel; or the same size.)


Instant Claim 8: The display device of claim 1, wherein the touch electrodes are formed in a same layer.  (Referring to fig 3 of Guard, sense electrodes 165 and drive electrodes 170 are formed on the same layer.)


Instant Claim 10: (Claim 10 is substantially identical to a combination of claim 1 and claim 6, and thus, is rejected under similar rationale.)


Instant Claim 11: (Claim 11 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 12: The display device of claim 10, wherein the opening further overlaps at least one red pixel and at least one blue pixel in the plan view.  (Fig 1D of Ge illustrates red and blue sub-pixels.)


Instant Claim 13: (Claim 13 is substantially identical to claim 5, and thus, is rejected under similar rationale.)


Instant Claim 14: (Claim 14 is substantially identical to claim 6, and thus, is rejected under similar rationale.)


Instant Claim 15: (Claim 15 is substantially included within claim 7, and thus, is rejected under similar rationale.)


Instant Claim 16: (Claim 16 is substantially identical to claim 8, and thus, is rejected under similar rationale.)


Instant Claim 17: The display device of claim 10, wherein each pixel includes a pixel electrode, a common electrode, and an emission layer between the pixel electrode and the common electrode.  (Fig 19 of Ge illustrates pixel electrode 1821, common electrode Vcom 1815, and a (emission) layer in between.)



Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guard, in view of Ge, and further in view of Hiraoka (US 2013/0248844 A1).

Instant Claim 9: The display device of claim 1, wherein the base layer is a thin film encapsulating layer.  (Guard teaches the touch screen in accordance with claim 1, but does not disclose a thin film encapsulating layer.  However, in the same field of endeavor, Hiraoka teaches the use of a thin film encapsulating layer for a display device: “As illustrated in FIG. 1, the organic EL device 1 includes a planarizing film 10, an anode 11, a hole injection layer 12, a light-emitting layer 13, a bank 14, a hole injection layer 15, a cathode 16, a thin film encapsulating layer 17, an encapsulating resin layer 19, and a transparent glass 18.” (Hiraoka, paragraph 67))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the touch screen device as taught by Guard; with the display device as taught by Hiraoka – wherein the device contains a thin film encapsulating layer.  “The thin-film encapsulating layer 17 (fig 1) is made of silicon nitride, for example, and has function of blocking the light-emitting layer 13 and the cathode 16 from moisture and oxygen. This is for preventing degradation (oxidation) of the light-emitting layer 13 itself or the cathode 16 due to exposure to moisture and oxygen.” (Hiraoka, paragraph 76)


Instant Claim 18: (Claim 18 is substantially identical to claim 9, and thus, is rejected under similar rationale.  The exact placing of the thin film encapsulating layer is a matter of design choice according to section 2144.04 of the MPEP under the section Rearrangement of Parts: “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/YARON COHEN/Examiner, Art Unit 2626